UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

NICHOLAS ZIMMERMAN, et al.,

                              Plaintiff,

       -against-                                             9:15-CV-1437 (LEK/ML)

T. TODD, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Pursuant to 42 U.S.C. § 1983, pro se plaintiff Nicholas Zimmerman filed this case in the

Western District of New York against several individuals employed by the New York State

Department of Corrections and Community Supervision (“DOCCS”). Dkt. No. 1 (“Complaint”).

The following of Plaintiff’s claims, which have undergone multiple rounds of review pursuant to

28 U.S.C. §§ 1915(e)(2)(B) and 1915A, require resolution: (1) a First Amendment retaliation

claim against Thomas Todd, a senior investigator for the New York State Office of Special

Investigations (“OSI”), for issuing a misbehavior report against Plaintiff on July 9, 2009; (2)

Fourteenth Amendment claims against Todd, Joseph Wolczyk, a DOCCS commissioner hearing

officer, Harold Graham, the superintendent of Auburn Correctional Facility, and Norman Bezio,

the DOCCS director of Special Housing/Inmate Disciplinary Program, for denying Plaintiff due

process at a disciplinary hearing on July 23, 2009; and (3) Eighth Amendment claims against

Todd, Wolczyk, Graham, and Bezio for imposing disciplinary sanctions upon Plaintiff as a result

of the July 23, 2009 hearing. Presently before the court is United States Magistrate Judge David
E. Peebles’s Report-Recommendation1 on the parties’ cross-motions for summary judgment2

regarding Plaintiff’s remaining claims. Plaintiff timely filed objections to the Magistrate Judge’s

Report-Recommendation. Dkt. No. 83 (“Objections”).

II.    RELEVANT BACKGROUND

       The facts, allegations, and procedural history in this case were detailed in orders of the

Western District of New York,3 this Court,4 and in the Report Recommendation of Magistrate

Judge Peebles, familiarity with which is assumed.

       A.       Magistrate Judge Peebles’s Report-Recommendation

       Magistrate Judge Peebles recommended dismissal of Plaintiff’s First Amendment

retaliation claim against Todd because no reasonable factfinder could conclude that Plaintiff

engaged in constitutionally protected conduct by operating a business in violation of prison

regulations. R. & R. at 13. He further recommended dismissal of Plaintiff’s Fourteenth

Amendment claims against Todd, Wolczyk, Graham, and Bezio because (1) no reasonable

factfinder could conclude that Plaintiff’s due-process rights were violated in connection with a

mail-watch order; (2) Todd’s failure to disclose to Plaintiff the identities of the individuals to

which Todd referred in his misbehavior report as “accomplices” was harmless and none of



       1
           Dkt. No. 76 (“Report and Recommendation”).
       2
        Dkt. Nos. 57 (“Plaintiff’s Motion for Summary Judgment”); 66 (“Defendants’ Motion
for Summary Judgment”).
       3
           Dkt. Nos. 6 (“July 7, 2014 Decision and Order”); 17 (“May 7, 2015 Decision and
Order”).
       4
         Dkt Nos. 25 (“December 16, 2015 Decision and Order”); 26 (“January 29, 2016
Decision and Order); 37 (“July 7, 2016 Decision and Order”); 42 (“October 17, 2016 Decision
and Order”).

                                                  2
Plaintiff’s due-process rights were violated when Todd gave a portion of his disciplinary-hearing

testimony outside of Plaintiff’s presence; (3) no reasonable juror could find that Wolczyk

violated Plaintiff’s due-process rights by denying his request to call unidentified individuals as

witnesses; (4) Wolczyk was a fair and impartial hearing officer whose hearing determination was

supported by evidence; and (5) Graham and Bezio did not violate Plaintiff’s due-process rights

by affirming Wolczyk’s disciplinary hearing determination. Id. at 13–24. Finally, Magistrate

Judge Peebles recommended dismissal of Plaintiff’s Eighth Amendment claims against Todd,

Wolczyk, Graham, and Bezio because no reasonable factfinder could conclude that Plaintiff was

subjected to unconstitutional conditions of confinement that risked his health or safety.

       B.      Plaintiff’s Objections to the Report-Recommendation

       Generally, in his Objections, Plaintiff asserts the following arguments: (1) Plaintiff

engaged in constitutionally protected conduct when he conducted business regarding his

websites; (2) the Magistrate Judge erred in concluding no reasonable juror could find that

Plaintiff’s due-process rights were violated in connection with a mail-watch order; (3) Todd’s

failure to disclose to Plaintiff the identities of the individuals to whom Todd referred in his

misbehavior report as “accomplices” harmed Plaintiff; (4) Magistrate Judge Peebles erred in

concluding that no reasonable juror could find Plaintiff’s due-process rights were violated when

Todd gave a portion of his disciplinary-hearing testimony outside of Plaintiff’s presence; (5) the

Magistrate Judge erred in concluding that no reasonable juror could find Wolczyk violated

Plaintiff’s due-process rights by denying his request to call unidentified individuals as witnesses;

(6) Wolczyk was not a fair and impartial hearing officer and his decision was not supported by

evidence; (7) Magistrate Judge Peebles erred in concluding Graham and Bezio did not violate


                                                  3
Plaintiff’s due-process rights by affirming Wolczyk’s disciplinary hearing determination; and (8)

Plaintiff’s six-month sentence in solitary confinement violated his Eight Amendment rights. See

generally Objs.

III.    LEGAL STANDARD

        Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the

proposed findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are

timely filed, a court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b). However, if no objections are made, or if an objection is general, conclusory,

perfunctory, or a mere reiteration of an argument made to the magistrate judge, a district court

need review that aspect of a report-recommendation only for clear error. Barnes v. Prack, No.

11-CV-857, 2013 WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp.

2d 301, 306–07 (N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of

N.Y. at Orange, 748 F.3d 471 (2d Cir. 2014); see also Machicote v. Ercole, No. 06-CV-13320,

2011 WL 3809920, at *2 (S.D.N.Y. Aug. 25, 2011) (“[E]ven a pro se party’s objections to a

Report and Recommendation must be specific and clearly aimed at particular findings in the

magistrate’s proposal . . . .”). “A [district] judge . . . may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” § 636(b).

        Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett,


                                                   4
477 U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986).

IV.       ANALYSIS

          A.     Review of Report-Recommendation

          The Court reviews two of Plaintiff’s objections—Plaintiff engaged in constitutionally

protected conduct when he conducted business regarding his websites and Magistrate Judge

Peebles erred in concluding that no reasonable juror could find Plaintiff’s due-process rights

were violated when Todd gave a portion of his disciplinary-hearing testimony outside of

Plaintiff’s presence—de novo. Plaintiff’s remaining objections are reviewed only for clear error

as those objections simply reiterate arguments previously made to the Magistrate Judge. See

Barnes, 2013 WL 1121353, at *1; Farid, 554 F. Supp. 2d at 306–07. The Court finds no clear

error in those parts of the Report-Recommendation to which Plaintiff’s remaining objections

pertain.

          Plaintiff was punished pursuant to DOCCS Directive 4422, which prohibits inmates from

using the mail to “conduct a mail-order or other business” or “us[ing] their correspondence

privileges to solicit or otherwise commercially advertise for money, services, or goods.” See

N.Y. Comp. Codes R. & Regs. tit. 7, § 720.3(k)–(l). Plaintiff utilized websites to “solicit

viewers” to purchase items, “such as compact discs” and Plaintiff’s book, and corresponded with

outside businesses to provide advertising and graphic content for his websites. Defs.’ Mot.

Summ. J., Ex. C at 7–15, 22, 28–36. “As a threshold matter, the DOC[C]S regulations

prohibiting [P]laintiff from conducting business do not prevent [P]laintiff from exercising his

First Amendment rights. While [P]laintiff may not conduct a business, he is not otherwise


                                                  5
prevented from disseminating his work. Even if the DOC[C]S regulations did prevent [P]laintiff

from exercising his rights under the First Amendment,” Plaintiff has failed to satisfy the

requirements for bringing a First Amendment retaliation claim. See Jordan v. Garvin, No. 01-

CIV-4393, 2004 WL 302361, at *4 (S.D.N.Y. Feb. 17, 2004).

       “To survive summary dismissal, a plaintiff asserting First Amendment retaliation claims

must advance non-conclusory allegations establishing: (1) that the speech or conduct at issue

was protected, (2) that the defendant took adverse action against the plaintiff, and (3) that there

was a causal connection between the protected speech and the adverse action.” Dawes v. Walker,

239 F.3d 489, 492 (2d Cir. 2001), overruled on other grounds, Swierkiewicz v. Sorema N.A.,

534 U.S. 506 (2002). Plaintiff first argues the case law to which Plaintiff cites in his Motion for

Summary Judgment, his opposition to Defendant’s Motion for Summary Judgment, and related

filings demonstrates he engaged in constitutionally-protected conduct when he operated his

website. Objs. at 1.5 Plaintiff’s objections fail to explain how any of the cases to which he cites

rebut Magistrate Judge Peebles’s finding that Plaintiff has not engaged in constitutionally

protected conduct. And there is case law to support this finding.

       Before addressing such case law, the Court notes Prison inmates have a constitutional

right to send and to receive mail. Turner v. Safley, 482 U.S. 78, 89 (1987). These rights,

however, “must be exercised with due regard for the ‘inordinately difficult undertaking’ that is

modern prison administration.” Thornburgh v. Abbott, 490 U.S. 401, 407 (1989) (quoting

Turner, 482 U.S. at 85). Prison officials have the unenviable task of determining when “certain



       5
           Citations refer to the pagination generated by CM/ECF, the Court’s electronic filing
system.

                                                  6
proposed interactions, though seemingly innocuous to laymen, have potentially significant

implications for the order and security of the prison.” Thornburgh, 490 U.S. at 407. Given the

unique expertise of prison officials in this area, and “that the judiciary is ‘ill equipped’ to deal

with the difficult and delicate problems of prison management,” “considerable deference” should

be afforded “to the determinations of prison administrators who, in the interest of security,

regulate the relations between prisoners and the outside world.” Id. at 407–08 (quoting Procunier

v. Martinez, 416 U.S. 396, 404–05 (1974). Thus, interference with a prisoner’s mail does not

violate the First Amendment when the interference is “reasonably related to a legitimate

penological interest.” Turner, 482 U.S. at 85; see also Giano v. Senkowski, 54 F.3d 1050,

1052–53 (2d Cir. 1995) (“A prison inmate . . . retains those First Amendment rights that are not

inconsistent with his status as a prisoner or with the legitimate penological objectives of the

corrections system.”).

       The Second Circuit has previously concluded Directive 4422 is “necessary, according to

prison officials, to prevent inmates from committing fraud on businesses or from obligating

funds beyond their means. The legitimacy of the state’s interest in preventing fraud or profligacy

by inmates, and thereby promoting the penological objectives of security, order, and

rehabilitation cannot seriously be questioned.” Rodriguez v. James, 823 F.2d 8, 12 (2d Cir. 1987)

(internal citation and quotation marks omitted). The penological objectives underlying Directive

4422 are no less relevant here than they were in Rodriguez. In this case, Plaintiff engaged in

conduct that risked him committing fraud on businesses or that could place him in debt, namely

requesting advertising and graphic designs for his websites, selling books, and selling compact

discs. See Defs.’ Mot. Summ. J., Ex. C at 22, 28–36. Thus, while Plaintiff may disagree,


                                                   7
Directive 4422 is “reasonably related to a legitimate penological interest” here, see Turner, 482

U.S. at 85, and, consequently, his business activity was not constitutionally protected, see

Jordan, 2004 WL 302361, at *4 (holding an inmate “has no claim for deprivation of a

constitutionally-protected right by reason of the prison officials’ refusal to permit him to engage

in business with” recording companies). While Plaintiff may be upset over the way DOCCS

treated him for conducting business from prison, the Court is unable to grant Plaintiff’s

requested relief.

       Plaintiff further argues that Magistrate Judge Peebles erred in concluding that no

reasonable juror could find Plaintiff’s due-process rights were violated by allowing Todd to give

a portion of his disciplinary-hearing testimony outside of Plaintiff’s presence. Objs. at 3. He

asserts the Magistrate Judge “rejected the more obvious reason why [Todd’s testimony] was kept

confidential- so that [Plaintiff] could never challenge its accuracy, reliability, and a probable

cause for reading my mail.” Id. Yet Plaintiff does not dispute Magistrate Judge Peebles’s

reliance on Sira v. Morton, 380 F.3d 57, 74 (2d Cir. 2004), which holds “that the right to know

evidence supporting prison disciplinary rulings is not absolute.” Id. (citing Wolff v. McDonnell,

418 U.S. 539, 564–65 (1974)). Sira continues:

               Prison disciplinary proceedings take place in tightly controlled
               environments peopled by those who have been unable to conduct
               themselves properly in a free society. The risks of violence or
               intimidation directed at either other inmates or staff are real. Thus,
               when the disclosure of evidence presents such risks, hearing officers
               may properly decline to inform an inmate of the adverse evidence.

Id. at 74–75 (internal citations and quotation marks omitted). Wolczyk allowed Todd to testify to

“the methods of the OSI’s investigation . . . into [P]laintiff’s correspondence activities” outside

of Plaintiff’s presence given Plaintiff’s “prior criminal conviction for attempted escape, which

                                                  8
involved an extreme attempted breach of facility security in which an outside accomplice entered

Sing Sing Correctional Facility posing as a correction officer in an effort [to] assist [P]laintiff in

escaping from DOCCS custody.” Defs.’ Mot. Summ. J. at 9. Todd’s testimony therefore

contained information that was “extremely sensitive, and, if revealed to [P]laintiff, could impede

OSI’s investigation techniques and potentially jeopardize the safety and security of the facility.”

Id. Hence, Wolczyk’s decision to allow Todd to testify in part outside of Plaintiff’s presence fits

squarely within Sira’s rationale for why inmates are not always entitled to hear testimony that

may be used against them. In sum, Magistrate Judge Peebles correctly concluded that no

reasonable factfinder could find Plaintiff’s due-process rights were violated by allowing Todd to

give a portion of his disciplinary-hearing testimony in a confidential setting.

V.      CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that the Report-Recommendation (Dkt. No. 76) is APPROVED and

ADOPTED in its entirety; and it is further

        ORDERED, that Plaintiff’s Motion for Summary Judgment (Dkt. No. 57) is DENIED;

and it is further

        ORDERED, that Defendants’ Motion for Summary Judgment (Dkt. No. 66) is

GRANTED; and it is further

        ORDERED, that the Clerk of the Court is directed to close this action; and it is further

        ORDERED, that the Clerk of the Court serve a copy of this Order on all parties in

accordance with the Local Rules.




                                                   9
    IT IS SO ORDERED.


DATED:   September 27
                   __, 2019
         Albany, New York

                              LAWRENCE E. KAHN
                              United States District Judge




                                10
